COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Von’s Mechanic Shop and Byron Bernard Vaughn v. Discount Auto
                          Brokers, LLC

Appellate case number:    01-18-00784-CV

Trial court case number: 1106520

Trial court:              County Court at Law No. 3 of Harris County

        Appellant, Byron Bernard Vaughn, filed a statement of inability to afford payment of court
costs in the trial court. The appellate record does not indicate that the trial court overruled the
party’s claim of indigence. See TEX. R. APP. 20.1(b)(1). Appellant also filed a statement of
inability to afford payment of court costs in this Court. We construe appellant’s filing as his
communication that he is presumed indigent. See TEX. R. APP. 20.1(b)(2). Appellant may
therefore proceed on appeal without payment of costs. See TEX. R. APP. P. 20.1(b)(1).

        The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant, Byron Bernard Vaughn, is indigent and is allowed to proceed on appeal without payment
of costs. See TEX. R. APP. P. 20.1(b)(1).


        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record and
the reporter’s record to appellant without charge.


Judge’s signature: __/s/ Sherry Radack____
                    Acting individually  Acting for the Court

Date: __November 20, 2018___